             Case 2:18-cv-01543-RAJ Document 22 Filed 10/30/18 Page 1 of 3

                                                               Honorable Judge Richard A. Jones


 1
 2
 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                                        No. 2:18-cv-01543-RAJ
 9
                           Plaintiff,                        RE-NOTE OF PLAINTIFF’S
10                                                           MOTION TO SEAL EXHIBITS A-
                   v.
                                                             J TO THE DECLARATION OF
11
     MITSUBISHI AIRCRAFT CORPORATION,                        DANIEL BURNS AND EXHIBIT
12   MITSUBISHI AIRCRAFT CORPORATION                         A TO THE DECLARATION OF
     AMERICA INC., AEROSPACE TESTING                         DAVID TIDD IN SUPPORT OF
13                                                           ITS MOTION FOR
     ENGINEERING & CERTIFICATION INC.,
     MICHEL KORWIN-SZYMANOWSKI,                              PRELIMINARY INJUNCTION
14
     LAURUS BASSON, MARC-ANTOINE                             RE-NOTED ON MOTION
15   DELARCHE, CINDY DORNÉVAL, KEITH                         CALENDAR:
     AYRE, AND JOHN AND/OR JANE DOES 1-                      NOVEMBER 9, 2018
16   88,
17                         Defendants.
18
19          TO:            THE CLERK OF THE COURT

20          AND TO:        ALL PARTIES

21          Please take notice that Plaintiff Bombardier Inc. is re-noting its Motion to Seal

22   Exhibits A-J to the Declaration of Daniel Burns and Exhibit A to the Declaration of David

23   Tidd in Support of its Motion for Preliminary Injunction (Docket No. 3), originally noted for

24   November 2, 2018, to November 9, 2018. Plaintiff requests that the Court update the docket

25   accordingly with the new noting date of November 9, 2018.

26
27


     RE-NOTE OF MOTION TO SEAL (2:18-cv-01543-
     RAJ) - 1
            Case 2:18-cv-01543-RAJ Document 22 Filed 10/30/18 Page 2 of 3




 1         Dated this 30th day of October, 2018.

 2
                                                   CHRISTENSEN O'CONNOR
 3                                                 JOHNSON KINDNESSPLLC
 4

 5
 6                                                 s/ Brian F. McMahon
                                                   Brian F. McMahon, WSBA No. 45,739
 7
                                                   John D. Denkenberger, WSBA No.: 25,907
 8                                                 Christensen O’Connor Johnson KindnessPLLC
                                                   1201 Third Avenue, Suite 3600
 9                                                 Seattle, WA 98101-3029
                                                   Telephone: 206.682.8100
10                                                 Fax: 206.224.0779
11                                                 E-mail: john.denkenberger@cojk.com,
                                                   brian.mcmahon@cojk.com, litdoc@cojk.com
12
                                                   Attorneys for Plaintiff Bombardier Inc.
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27


     RE-NOTE OF MOTION TO SEAL (2:18-cv-01543-
     RAJ) - 2
             Case 2:18-cv-01543-RAJ Document 22 Filed 10/30/18 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on October 30, 2018, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5   Jerry A. Riedinger
 6   PERKINS COIE LLP
     Email: JRiedinger@perkinscoie.com
 7
     Mack H. Shultz
 8   PERKINS COIE LLP
     Email: MShultz@perkinscoie.com
 9
10   Mary Z. Gaston
     PERKINS COIE LLP
11   Email: MGaston@perkinscoie.com
12   Attorneys for Mitsubishi Aircraft Corporation America Inc.
13
14   Richard J. Omata
     KARR TUTTLE CAMPBELL
15   Email: romata@karrtuttle.com
16
     Attorney for Aerospace Testing Engineering & Certification Inc.
17
                                                 s/ Brian F. McMahon
18                                               Brian F. McMahon, WSBA No. 45,739
                                                 John D. Denkenberger, WSBA No.: 25,907
19
                                                 Christensen O’Connor Johnson KindnessPLLC
20                                               1201 Third Avenue, Suite 3600
                                                 Seattle, WA 98101-3029
21                                               Telephone: 206.682.8100
                                                 Fax: 206.224.0779
22                                               E-mail: john.denkenberger@cojk.com,
23                                               brian.mcmahon@cojk.com, litdoc@cojk.com

24                                               Attorneys for Plaintiff Bombardier Inc.

25
26
27


     RE-NOTE OF MOTION TO SEAL (2:18-cv-01543-
     RAJ) - 3
